Citation Nr: 0335451	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-11 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  

This matter arises from a December 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the veteran's claim to 
reopen a previously denied claim for service connection for 
PTSD.  The veteran filed a timely appeal, and the case has 
been referred to the Board of Veterans' Appeals (BVA or 
Board) for resolution.  


FINDINGS OF FACT

1.  A February 2000 BVA decision denied the veteran's claim 
for service connection for PTSD.  

2.  The evidence received since the February 2000 BVA 
decision is neither cumulative nor duplicative of evidence 
previously submitted, and bears directly and substantially on 
the issue under consideration.  Moreover, the evidence is of 
such significance that it must be considered in order to 
fairly decide the merits of the veteran's claim for service 
connection for PTSD.  

3.  The veteran has been diagnosed with PTSD, which has been 
related to his claimed stressors in service.  

4.  The evidence of record contains plausible confirmation of 
the veteran's claimed stressors.  


CONCLUSIONS OF LAW

1.  The February 2000 BVA decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2003).  

2.  The evidence received since the February 2000 BVA 
decision is new and material, and the veteran's claim for 
service connection for PTSD has been reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

3.  PTSD was incurred as a result of combat-related stressors 
experienced during the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f), 4.125, 4.126 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has submitted new and material 
evidence sufficient to reopen his previously denied claims 
for service connection for PTSD.  He alleges that while 
serving with the First Infantry Division during the Vietnam 
War, he was directed to perform infantry duties in the field, 
and participated in combat, and experienced a number of 
traumatic events.  The veteran maintains that he incurred 
PTSD as a result of such trauma, primarily because he was 
ordered to change from a non-combatant military occupational 
specialty (MOS) in a unit supply section to a combat infantry 
MOS, he was ill-prepared and not properly trained to perform 
the duties of a combat infantryman.  The veteran asserts that 
he has submitted relevant evidence to verify his claimed 
stressors which was not of record at the time of the February 
2000 BVA decision.  Accordingly, the veteran maintains that 
his claim should be reopened, and that service connection for 
PTSD is warranted.  

Historically, the veteran's initial claim for service 
connection for PTSD was denied by a February 2000 BVA 
decision.  He subsequently submitted a Motion for 
Reconsideration which was denied in April 2001.  In March 
2001, the veteran attempted to reopen the previously denied 
claim.  Such claim was ultimately denied by a December 2001 
rating decision on the basis that he had failed to submit new 
and material evidence to reopen the previously denied claim 
for service connection.  This appeal followed.  As the 
Board's February 2000 decision became final, the veteran's 
claim for service connection for PTSD may only be reopened if 
new and material evidence has been submitted.  See generally 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).  

In deciding claims to reopen filed prior to August 29, 2001, 
it must be determined whether the claimant has presented 
"new and material" evidence under the provisions of 
38 C.F.R. § 3.156(a) to reopen the prior claim.  See Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc); see also 
38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356, 
1369-70 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (new and 
material evidence is "evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself, or in connection with evidence previously submitted, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.").  

Prior to November 9, 2000, a second step required that if the 
evidence presented was found to be new and material, the 
claim must be reopened and a determination made if the claim 
was well grounded.  On November 9, 2000, however, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (now codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, and 5107).  In substance, the VCAA eliminates 
the concept of a "well-grounded claim," and provides that 
the VA shall make all reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for benefits under the laws administered by the VA.  In 
pertinent part, this law redefines the obligations of the VA 
with respect to the duty to assist, and with notice given to 
the claimant regarding the applicable law and the types of 
evidence the VA will attempt to obtain and what the claimant 
is responsible for obtaining.  The provisions of the VCAA 
generally apply to all claims for VA benefits, but with 
respect to claims involving whether new and material evidence 
has been submitted to reopen previously denied claims for 
service connection, the claimant must still submit new and 
material evidence to reopen the previously denied claims.  

Under the VCAA, however, the VA does have a duty to notify 
the claimant of what types of evidence constitute new and 
material evidence, and what sort of evidence is necessary to 
substantiate his or her claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  Further, in such cases, the VA has a 
duty to assist a claimant in obtaining evidence he or she has 
identified as relevant to the claim to reopen or that would 
otherwise substantiate his or her claims for VA benefits.  
See 38 U.S.C.A. §§ 5103A, 5107(a) (West 2002).  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the appellant of what evidence he was 
required to provide and what evidence the VA would attempt to 
obtain).  

As noted, while the VCAA eliminated the concept of a "well-
grounded claim," it did not eliminate the requirement for a 
claimant to submit new and material evidence in order for a 
previously denied claim to be reopened.  Accordingly, if new 
and material evidence has been found to have been submitted, 
the claim is reopened, and adjudicated on the merits, taking 
into account the VA's redefined obligations with respect to 
the duty to assist the claimant in developing evidence.  VA 
must ensure that all other due process requirements have been 
met.  

Pursuant to the recent regulatory amendments, which are 
effective for claims filed on or after August 29, 2001, the 
term "new" is separately defined as that which has not been 
previously submitted, and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
Under the new standard as set forth by the regulatory 
amendment, the question at issue becomes "whether the 
evidence raises a reasonable possibility of substantiating 
the claim."  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)).  The 
duty to notify has remained in effect, and pursuant to a VBA 
Fast Letter, No. 01-13 (Fed. 5, 2001), there is a duty to 
obtain evidence from any new source identified by the 
claimant.  Again, the Board emphasizes that the regulatory 
amendment is effective prospectively for claims filed on or 
after August 29, 2001.  The appellant's current appeal will 
therefore be decided under the former version.  

In any event, the Board observes that the basic elements 
required for establishing service connection in a case, such 
as the one under consideration, have remained unchanged.  
Service connection means that the facts shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service, or if pre-existing such service, 
was aggravated during such service.  See generally 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Further, service connection may also be granted for any 
disease or disorder diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2003).  In addition, while a showing of a "well-
grounded claim" is no longer a valid basis for establishing 
service connection, see VCAA, supra, the basic elements for 
establishing service connection, irrespective of the "well-
grounded" doctrine, have remained unchanged.  In order for a 
grant of service connection to be warranted, there must be 
medical evidence of a present disability, evidence of an 
injury or disease in service, and competent medical evidence 
of a nexus or link between the currently diagnosed disorder 
and the claimant's active service.  

The evidence considered by the Board in reaching its February 
2000 decision consists of the veteran's service medical 
records, VA clinical treatment records dating from August 
1997 to July 1998, partial service personnel records, unit 
history records provided by the United States Armed Services 
Center for Research of Unit Records (USASCRUR), statements 
made by the veteran in support of his claim, and transcripts 
of personal hearing testimony given before a Hearing Officer 
and before a Veterans Law Judge at the RO.  Essentially, the 
VA clinical treatment records contain unequivocal diagnoses 
of PTSD related to the veteran's active service.  His service 
personnel records disclose that he was awarded the Vietnam 
Campaign Medal, the Vietnam Service Medal, the Bronze Star 
Medal, and the Army Commendation Medal.  In addition, the 
veteran applied to the U.S. Army Review Board to correct his 
service personnel records.  

Pursuant to the inquiry by the Review Board, it was 
determined that the veteran had also been awarded the 
Vietnamese Cross of Gallantry with Palm device, the Vietnam 
Civil Actions Honor Medal First Class, a Unit Citation, and 
the Valorous Unit Award.  The veteran was not, however, shown 
to have been eligible to receive the Combat Infantryman Badge 
because the records did not reflect that he had an MOS 
denoting performance of infantry duties, per se.  Further, 
the Review Board found that the records did not document that 
the veteran had actually served in combat.  The unit history 
records provided by USASCRUR disclosed that the veteran's 
unit(s) of assignment had been engaged in a number of combat 
actions during the period he was attached to said unit(s).  
The records did not, however, address whether or not the 
veteran himself had been involved in combat.  

At his personal hearings conducted by a Hearing Officer and 
by a Veterans Law Judge in August 1998 and November 1999, 
respectively, the veteran testified that he served primarily 
as a supply specialist at a firebase with the First Infantry 
Division (1ID).  In particular, the veteran indicated that he 
had been assigned to Company A of the First Battalion of the 
18th Infantry of the 1ID.  According to the veteran, upon his 
arrival at the new unit, he was advised that all personnel 
assigned to that unit were required to serve at least three 
months in the field, regardless of their individual MOS'.  
The veteran explained that he was issued field gear and a 
weapon, and was given a one-week course in jungle warfare 
before being sent to the field.  In the field, the veteran 
indicated that he participated in a variety of combat 
activities including night ambushes, helicopter assault, and 
riverboat operations.  The veteran testified that his platoon 
sergeant tripped a hand grenade wired to detonate among 
passing troops.  No one was wounded in the incident, but the 
veteran offered that he had become quite agitated at the 
time.  The veteran indicated that he did not remember anyone 
in his platoon actually having been killed, but he recalled 
that some platoon members had been wounded in other actions.  
The veteran indicated that he was being treated for PTSD at a 
local VA medical center (VAMC).  The veteran went on to 
describe the difficulties he had experienced due to PTSD and 
expressed his frustration that the RO had refused to attempt 
to properly verify his claimed stressors or to otherwise 
schedule him to undergo a VA rating examination.  

As noted, the veteran filed a claim to reopen the previously 
denied claim for service connection in March 2001.  Evidence 
received and associated with the claims file following the 
Board's February 2000 decision includes VA and private 
clinical treatment records and examination reports dating 
from September 1996 through January 2001, records received 
from the Social Security Administration (SSA) including a 
partially favorable determination by an administrative law 
judge dated in February 2001, and a sworn affidavit received 
from an associate of the veteran, with supporting 
documentation, who served with him in Vietnam.  The veteran 
was scheduled to appear before the undersigned Veterans Law 
Judge at a personal hearing, but was ultimately forced to 
cancel that hearing due to health reasons.  

The clinical treatment records continue to show that the 
veteran was diagnosed with PTSD due to his claimed stressors 
in Vietnam, and he was admitted for extended inpatient 
treatment for PTSD on several occasions between September 
1996 and January 2001.  The report of a private psychiatric 
examination conducted in January 2001 confirms the diagnosis 
of PTSD which the private psychologist related to the 
veteran's service in Vietnam.  

Of greatest significance to the issues on appeal is a sworn 
affidavit received from T. A. O'F., dated in December 2000.  
Mr. O'F. stated that he served with the veteran in the same 
company, and affirmed that the veteran had participated in 
combat operations wile serving in the 1st Infantry Division.  
Mr. O'F. stated that the veteran had not been trained as a 
light weapons infantryman, but rather had been trained as a 
supply specialist.  Such training deficiency became a problem 
for the veteran and his platoon when he was sent to conduct 
combat operations in the field with only "on-the-job" 
training, according to Mr. O'F.  Mr. O'F. went on to discuss 
the types of combat operations in which he participated with 
the veteran, and such accounts are consistent with the 
veteran's claimed stressors.  He further indicated that his 
unit sustained casualties during those operations, and that 
enemy troops were killed and captured.  In addition, Mr. O'F. 
submitted his own service personnel records which document 
that he served with the veteran in the same unit at the same 
time, and that he had been awarded the Combat Infantryman 
Badge, the Bronze Star Medal, and the Air Medal, among other 
decorations.  

The Board has fully considered the foregoing, and reiterates 
that the veteran's claim has consistently been denied because 
his claimed participation in combat operations has not been 
verified.  The Board finds that the newly submitted evidence, 
discussed above, and particularly the sworn affidavit 
received from Mr. O'F., constitutes new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for PTSD.  Here, the Board finds that Mr. O'F.'s 
statement is plausible, and in light of the documentation 
showing that he and the veteran served together in the same 
unit at the same time, and were awarded very similar 
decorations, the Board finds that such evidence is credible 
and bears directly on the issue at bar, namely that the 
veteran served in combat in Vietnam during the Vietnam War.  

The Board finds that the above-discussed evidence, indicating 
that the veteran served in combat as a combat infantryman, 
was not previously of record when the Board denied his claim 
in February 2000.  Further, such evidence is directly 
relevant to the veteran's claims, and is favorable to his 
claim in that the evidence is clearly supportive of his 
contentions that he served in combat when considered in its 
entirety.  The Board finds, therefore, that such evidence is 
clearly sufficient to warrant reopening of the veteran's 
claim for service connection for PTSD.  

In that regard, the Board finds that the newly submitted 
evidence is clearly not cumulative or duplicative of evidence 
previously considered.  Moreover, it was not of record at the 
time of the February 2000 decision.  The Board finds newly 
submitted evidence to be of such significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection.  See Hodge, supra.  
The Board concludes, therefore, that the newly submitted 
evidence is sufficient to reopen the previously denied claim 
for service connection for PTSD.  The veteran's appeal with 
respect to that issue is therefore granted.  

With resolution of the issue of whether new and material 
evidence had been submitted to reopen the previously denied 
claim, the Board will now turn its attention to the issue of 
entitlement to service connection for PTSD on a direct basis.  
Here, at least in the context of the present claim for 
service connection for PTSD which has been reopened, it does 
not appear that the veteran was properly afforded appropriate 
notice of what evidence was needed to substantiate his claim 
for service connection for PTSD, and what evidence he was 
responsible for providing and the evidence the VA would 
attempt to provide.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In light of the Board's decision in this case, 
however, any such failure constitutes harmless error and is 
not otherwise prejudicial to the veteran's appeal.  

In order to establish service connection for PTSD based on 
exposure to traumatic experiences in combat, there 
essentially must be a showing through medical evidence that 
the veteran actually has PTSD, that he actually experienced 
the claimed stressor or stressors based upon independent 
verification, and that the diagnosed PTSD has been linked via 
a medical opinion to the verified stressors.  In this case, 
the Board finds that these elements have been satisfied, and 
for reasons that follow, the veteran's claim for service 
connection for PTSD is granted.  

The clinical treatment records currently associated with the 
claims file contain numerous diagnoses of Axis I PTSD, and he 
has been hospitalized for extended periods on several 
occasions during the course of this appeal for treatment for 
PTSD.  Further, the veteran's treating physicians have linked 
his diagnosed PTSD to his claimed stressors, thus providing 
the required medical nexus between the diagnosed PTSD and his 
active service.  The remaining element of the veteran's claim 
which must be established is verification of his claimed 
stressors.  

Here, the Board notes that the veteran's claims of having 
served in Company A of the 1st Battalion of the 18th Infantry 
Regiment in the 1st Infantry Division have been verified.  
While he did not receive any U.S. combat decorations, per se, 
the veteran was awarded a valorous unit citation as well as 
the Vietnamese Cross of Gallantry with Palm Device.  His Army 
Commendation Medal and Bronze Star Medal did not include the 
"V" device denoting demonstrated valor in a combat 
environment.  In any event, the Board finds that the sworn 
affidavit received from Mr. O'F. is dispositive of the issue 
of whether or not the veteran served in combat or was 
otherwise exposed to traumatic experiences or events while in 
Vietnam.  

Mr. O'F.'s statement is supported by his own service 
personnel records and unit records showing that he served in 
combat, and that he served with the veteran in the same unit 
and during the same time period.  The Board finds that Mr. 
O'F.'s affidavit is inherently credible, particularly given 
its supporting documentation, and is sufficient to establish 
or verify the veteran's claimed in-service stressors.  
Accordingly, the Board accepts as fact that the veteran 
served in combat in Vietnam, and that he was exposed to 
traumatic events which have since resulted in PTSD.  
Therefore, the Board finds that the evidence of record 
supports his assertion that he incurred PTSD as a result of 
combat trauma in service, and the veteran's claim for service 
connection for PTSD is granted.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for PTSD has been 
reopened.  

Service connection for PTSD is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



